Citation Nr: 1700545	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-13 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction of the rating for premature ventricular complexes from 30 percent to 10 percent, effective November 21, 2012, was proper.

2.  Entitlement to an initial compensable rating for headaches associated with hypertension.

3.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder and posttraumatic stress disorder, prior to February 23, 2102, and in excess of 70 percent thereafter. 

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus prior to December 17, 2015, and in excess of 40 percent thereafter. 

5.  Entitlement to a rating in excess of 10 percent for post-operative tendonitis with De Quervain's disease of the right wrist.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to May 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

At one time the issue certified on appeal regarding the Veteran's premature ventricular complexes was entitlement to an increased rating in excess of 10 percent, rather than entitlement to restoration of a 30 percent rating for that disability.  However, based on the procedural history of this case, it is determined to be a rating reduction case, not a rating increase case.  Peyton v. Derwinski, 1 Vet. App. 282 (1991); see also Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992) (holding that the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Brown v. Brown, 5 Vet. App. 413 (1993) (finding that in reduction cases, the issue is whether the RO was justified, by a preponderance of the evidence, in reducing the veteran's rating; if not, the rating must be restored).  

In August 2014, the Board remanded the matters for additional development.  The Board also found that a derivative claim of entitlement to a total disability rating based on individual unemployability (TDIU) had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  

In September 2016, the RO granted an increased 40 percent rating for diabetes mellitus, effective December 17, 2015.  The claim remains in controversy as less than the maximum benefit available was awarded and only for a portion of the appeal period.  See AB v. Brown, 6 Vet. App. 35 (1993).  In the same decision, the RO also granted the derivative TDIU claim retroactively effective from June 26, 2016; the Veteran did not in response appeal that effective date.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107 (a)(2) (West 2014); 38 C.F.R. § 20.900 (c) (2015).

The Board is only undertaking adjudication of the matter involving the propriety of the rating reduction for premature ventricular complexes from 30 percent to 10 percent; all remaining matters are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  In a June 2013 rating decision, the RO reduced the disability evaluation assigned to the Veteran's service-connected premature ventricular complexes from 30 percent disabling to 10 percent, effective November 21, 2012.

2.  At the time of the June 2013 reduction, the evidence of record supported no more than a 10 percent evaluation for the Veteran's premature ventricular complexes; and the reduction was made in compliance with applicable due process laws and regulations.



CONCLUSION OF LAW

The reduction of the disability evaluation for premature ventricular complexes, from 30 percent to 10 percent, effective November 21, 2012, was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.104, Diagnostic Code 7011 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  A rating reduction is the result of a course of action taken by VA, and not a claim by the Veteran.  The regulation governing rating reductions, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.

When the propriety of a rating reduction is at issue, the focus is on the actions of the RO in effectuating the reduction, both in terms of compliance with the special due process considerations applicable to reductions, and in terms of whether the evidence at the time of the decision reducing the evaluation supported the reduction. In most cases, violations of the set of due process considerations applicable to rating reductions, or failure of the evidence to meet the standards for reducing an evaluation, render the underlying reduction void ab initio, rather than merely voidable.  The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (finding that the Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted). 

As the reduction in evaluation of the service-connected premature ventricular complexes did not result in a reduction of compensation payments being made to the Veteran, a rating proposing the reduction was not necessary and the notice requirements of 38 C.F.R. § 3.105(e) are not applicable. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

The severity of the Veteran's unlisted premature ventricular complexes has been rated by analogy under the criteria set forth at 38 C.F.R. § 4.104 for diseases of the heart.  Evaluations of ventricular arrhythmias (sustained) range from 10 percent to 100 percent.  Under Diagnostic Code 7011, a 10 percent rating is warranted where a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatate on EKG, ECG, or x-ray.  A 60 percent rating is warranted where there has been more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for (1) indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator in place, or (2) chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7011.

When evaluating disabilities of the cardiovascular system under diagnostic codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation documented by electrocardiogram, echocardiogram, or X-ray, is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2016).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50 percent or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100 percent evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the left ventricular ejection fraction test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.

In a March 2001 rating decision, the RO awarded service connection for premature ventricular complexes and assigned a noncompensable evaluation effective May 30, 1999.  This was based on a July 2000 VA examination showing that premature ventricular contractions were intermittent and not sustained.  The Veteran filed a claim for increased disability evaluation in August 2009.  In March 2011, the RO increased the evaluation to 30 percent disabling effective August 11, 2009.  This rating was based on a December 2010 VA examination confirming the diagnosis of premature ventricular complexes and providing a METs level of 6.   

Where a disability evaluation has continued at the same level for less than five years, the analysis is conducted under 38 C.F.R. § 3.344 (c).  Under 38 C.F.R. § 3.344 (c), a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation.  

The Veteran was afforded a VA general medical examination in November 2012, which showed improvement warranting a reduction.  An interview based METs test contained reports of dyspnea and angina.  METS were greater than 7 but less than 10.  METs level limitation was due solely to the heart disorder.  The Veteran did not take continuous medication for control of premature ventricular complexes.  The Veteran did not have congestive heart failure.  There was no evidence of cardiac hypertrophy or dilatation on electrocardiogram.  Chest x-ray was normal.  The Veteran had normal left ventricular ejection fraction of 60 percent. 
A December 2015 heart disorder examination documented intermittent premature ventricular contractions only by her reported symptoms.  The electrocardiogram was normal and chest x-ray showed non-significant, slight apical pleural thickening.  Interview based METs was greater than 5 but less than 7; however, it was not due solely to the heart condition.  The estimated METs level due solely to premature ventricular complexes was the same as in 2012, greater than 7 but less than 10 METs.  The Veteran did not take continuous medication for control of premature ventricular complexes.  The Veteran did not have congestive heart failure.  Left ventricular ejection fraction was 70 percent.

While the Veteran's testimony before the Board in June 2014 is competent evidence concerning the physical manifestations of her premature ventricular complexes, in that she could not run, climbing stairs caused her heart to beat faster, and having an irregular heart beat, the November 2012 examination, as well as the December 2015 examination shows improvement in her condition.  As such, the 2012 medical examination is considered the most probative evidence with regard to the propriety of the rating reduction.  

The November 2012 examination is at least as full and complete, if not more, as the December 2010 examination on which the increased 30 percent evaluation was based.  In this instance, the reduction was only effectuated after the findings in November 2012 revealed that the Veteran's premature ventricular complexes underwent an actual change reflecting improvement in the Veteran's condition, and these findings were consistent with the assignment of a 10 percent evaluation under the applicable criteria of 38 C.F.R. § 4.104, Diagnostic Code 7011.  See Brown v. Brown, Vet. App. 413, 421 (1993).  

Accordingly, the reduction from a 30 percent evaluation to a 10 percent evaluation was proper.  At the time of the June 2013 rating decision effectuating the reduction, the evidence reflected that the Veteran's premature ventricular complexes had improved.



ORDER

The rating reduction for the Veteran's premature ventricular complexes, from a 30 percent evaluation to a 10 percent evaluation, effective November 21, 2012, was proper.


REMAND

Information in the claims file indicates that the Veteran applied for disability benefits from the Social Security Administration (SSA) in August 2016.  However, it is unclear whether such benefits have been awarded.  On her application, the Veteran reported becoming disabled as of June 2016 and continuing to the present.  It does not appear that the RO has requested from SSA all medical records upon which any claim, or potential award, of disability benefits was based.  Pursuant to the duty to assist, these records must be requested.  See 38 C.F.R. § 3.159 (c)(2) (2016); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims involving headaches, major depressive disorder and PTSD, diabetes mellitus, and post-operative tendonitis with De Quervain's disease of the right wrist.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of her response, the RO must request from SSA all medical records upon which any claim or award of disability 

benefits, if any, was based.  All records obtained or any response received must be associated with the evidence of record.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond. 

2.  After completing all appropriate development, the RO must readjudicate the claims for increased disability evaluations for the service-connected headaches, major depressive disorder and PTSD, diabetes mellitus, and post-operative tendonitis with De Quervain's disease of the right wrist.  If the benefits sought on appeal remain denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.


No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


